Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/28/2021 has been entered.
 
Status of Claims
	Claims 1, 3-23 and 25-29 are pending.
	Claims 1, 3-10 and 22 have been examined.
	Claims 1, 4, 5, and 22 have been amended in the amendment filed 1/28/2021. 
	Claims 11-21, 23 and 25-29 stand withdrawn from consideration as drawn to a non-elected species. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-10 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim limitation “unbound” does not support in the specification as filed. There is no definition or use of the term. The term “bound” does appear at page 29 where the description of a complexing agent is described that being a fluorescent organic molecule having “bound” thereto a “bonded” moiety that would distinguish between various and distinct complexing agents. Applicant want the term to be used in the claims and in arguments to overcome prior art that the term means “not complexed” i.e. unbound complexing agent is injected and recovered from the formation. The complexes are, by Applicant’s own definition, “bound”. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1, 3-10 and 22  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “unbound” renders the claims unclear. There is no definition or use of the term. The term “bound” does appear at page 29 where the description of a complexing agent is described that being a fluorescent organic molecule having “bound” thereto a “bonded” moiety that would distinguish between various and distinct complexing agents. Applicant want the term to be used in the claims and in arguments to overcome prior art that the term means “not complexed” i.e. unbound complexing agent is injected and recovered from the formation. The complexes are, by Applicant’s own definition, “bound”.
However, Applicant argues in the response dated 1/28/2021 that the prior art tracers of Dakubu and Marais both teach bound tracers being injected and/or recovered. This is a second definition of the term. Thus the metes and bounds of the term “unbound” are not clear. Does the term mean no chemical interaction of any type, i.e. no hydration of water molecules which appears that the term “bound” given its broadest reasonable interpretation in view of Applicants only use of the term would include this type of complex. 

Claim 1. There is insufficient antecedent basis for the term “the complex comprising water”. 


				Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

Claims 1, 3-10 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Malone et al. US Patent No. 7,032,662 (hereinafter “Malone”) in view of Dakubu US Patent No. 5,124,268 and Marais et al. “Time-Resolved Fluorescence for Real-Time Monitoring of Both Scale and Corrosion Inhibitors: a Game-Changing Technique”, SPE 179867, 2016  (Hereinafter “Marais”).

Claim 1:
Malone teaches:
A method of analyzing a fluid extracted from a reservoir, the method comprising: abstract teaches “analyzing the production fluid for a concentration of the chemical tracer present in the production fluid”;
introducing a first composition comprising an [unbound first complexing agent] into a reservoir at a first location; col. 2, l. 10-12 teaches injecting a chemical tracer compound into an oil well; col. 4, l. 50-55 teaches horizontal wells with more than one zones and introducing a first tracer at a first zone; col. 8, l. 5 teaches introducing the tracer into an offset well;
extracting a fluid from the reservoir at a second location different from the first location, col. 5, l. 45-47 teaches recovering production fluid and tracer from the well; col. 8 teaches the offset well where injection takes place may have a junction with the bore of a subject oil well which means the fluid is extracted from the reservoir at a second location different from the first location; 
the fluid comprising a concentration of the [unbound first complexing agent]; col. 2, l. 9-10 teaches the tracer fluid has a known concentration of tracer;
exposing a quantity of the [complex] to electromagnetic radiation for a [first time period ending at a time t0;] ; col. 6, l. 50-52 teaches infrared spectroscopy and fourier transform infrared spectroscopy, both of which expose the quantity of sample to electromagnetic radiation; 
 detecting [fluorescence] emission from the quantity of the complex [for a second time period starting at a time ti > t0, wherein ti - t0 is greater than 2 microseconds]; col. 6, l. 50-52 teaches infrared spectroscopy and fourier transform infrared spectroscopy, both of which detect [fluorescence] emission from the sample; 
and determining information about a fluid flow path between the first location and the second location within the reservoir based on the detected fluorescence emission; col. 4, l. 55-60 teaches in multilateral wells different tracers could be used to keep track of recovery of materials from the different legs of such wells, which is information about a fluid flow path; col. 5, l.8-9 teaches the tracers could be used to provide information about flowback from each interval.
Malone does not teach:

   a first complexing agent in the first composition
combining the fluid with a second composition comprising a concentration of a lanthanide ion to form a third composition comprising a concentration of a complex formed by the first complexing agent and the lanthanide ion, the complex comprising water;
Claim Interpretation: The term “comprising water” means that the second composition and/or the third composition contain water. The complexing agent, depending on its molecular structure may or may not complex any number of water of molecules naturally. 

  [first time period ending at a time t0;]  and for a second time period starting at a time ti > t0, wherein ti - t0 is between 2 microseconds and 50 microseconds: This is known as time resolved spectroscopy.
To sum the above tracer specifics:
 a complexing agent is added to a wellbore, collected with the production fluid, which contains water then a lanthanide ion is added which complexes with the complexing agent; the complex then is subjected to time resolved spectroscopy and the lanthanide ion is detected by measuring the fluorescence intensity, which provides information about the tracer concentration and then information about the fluid flow can be ascertained.
Malone teaches that ANY tracer technology can be used with his invention, col. 4, l. 23.
Malone teaches ANY analytical technique can be used with his invention.
Malone teaches at col. 6, l. 53-56, when especially demanding analytical conditions arise  other means of doing the analyses can also be used, including using biologically active tracers for immunoassay preparing functional derivatives of the tracers”. Malone is teaching here to prepare analogs of the tracer, but to use specific tracers taught as immunoassay tracers.
Dakubu and Marais both teach Applicants claimed tracer complex and analysis technique:
Dakubu teaches complexing dipicolinic acid (col. 4, l. 37) with lanthanide (abstract) to form a complex (abstract) and analyzing using time resolved fluorescence spectroscopy (col. 4, l. 13).  Dakubu teaches unbound tracers in at least two different interpretations of unbound: 1. the dipocolinic acid of Dakubu does not require a chemical bonding moiety attached thereto, thus it is unbound and 2) the dipocolinic acid of Dakubu does not require a prior complexation, thus it is unbound;
“Examples of other chelating chromophores forming fluorescent complexes with lanthanides or other metals are to be found in the literature, for example in the paper by G. Kallistratos entitled "Fluorescent properties of aromatic complexes with rare earths and other elements of the IIIa Group" in Chimika Chronika, New Series, 11,249-266 (1982), and such materials and their derivatives having strong fluorescent activity could be used in the present invention. Pyridoxamine, p-aminosalicylic acid, morin, hydroxykynurenine, dipicolinic acid, tiron and their analogues are examples of other chelating chromophores. The chelating chromophore may be contacted with the liberated metal ion whilst the chromophore is free in solution or immobilised on a solid substrate to which it has been attached by physical or chemical bonds. Conventional substrates or those disclosed in the literature may be used for this purpose.”
Marais teaches Applicant’s claimed tracer and analytical method to wit:
 a first complexing agent in the first composition  Maris refers to this as inhibitor chemicals that are good chelators for lanthanide ions; see abstract third paragraph, line 3; 
combining the fluid with a second composition comprising a concentration of a lanthanide ion to form a third composition comprising a concentration of a complex formed by the first complexing agent and the lanthanide ion and comprising water; page 3, third paragraph teaches combining the production sample, which will contain water (that contains the first complexing agent) with a “revealing solution”. the revealing solution is the lanthanide ion, see page 4, “Revealing Solution”. This forms complexes, see page five, first and second paragraph “the addition of inhibitors chemicals to the revealing solution forms chelating species that wraps the LnIII ions.”, page 5, first paragraph teaches that the complex will complex up to 9 molecules of water; 
 [first time period ending at a time t0;]  and for a second time period starting at a time ti > t0, wherein ti - t0 is greater than 2 microseconds: This is known as time resolved fluorescence spectroscopy and is taught as the best analytical method for analyzing the complexes, see Title and entire document;  ti - t0  is known as the fixed delay and is taught in page 3, FIG 2 and paragraph 4, “and the emission signal of a marker is then collected after a fixed delay, e.g. in the millisecond range”.
The Examiner makes the following findings of facts:
The evidence shows that the claimed tracer technology has been known for at least 25 years, Dakubu filing date 1986. 
Dakubu is an immunoassay tracer, taught by Malone as suitable for use in his invention.

Maris recognizes that these “inhibitor chemicals” are also tracers, see Abstract “a long-term collaboration between University of Lyon and Total EP has defined a simple and accurate method of inhibitor monitoring based on the use of lanthanide tracers and the time resolved fluorescence technique”;  Agenet, N. Brichart, T. Martini, M. Crowther, N. Perriat, P. Tillement, 0. Fluorescent Nanobeads: a First Step Toward Intelligent Water Tracers, Society of Petroleum Engineers, 2012, cited by Marais teaches tracers; Brichart T., Moussaron A., Marais A., Martini M., Tillement 0., Hurtevent C., Baraka-Lokmane S. 2014. The Use of Fluorescent Tracers for Inhibitor Concentration Monitoring Useful for Scale Inhibitor Squeeze Evaluation. Presented
at 8th International Petroleum Technology Conference, Kuala Lumpur 10-12 December 2014 teaches tracers and Martini M., Brichart T., Marais A., Moussaron A., Tillement 0 ., Hurtevent C., Baraka-Lokmane S., How to monitor scale inhibitor squeeze using simple TRF tracers, Society of Petroleum Engineers, 2015 teaches tracers.
	It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to use the tracer and analysis technology of Dakubu and Marais with the method of Malone because 1) Malone teaches that any tracer and analysis technology may be suitable, including immunoassay tracer technology, (Dakubu is immunoassay tracer technology)  and 2) Marais teaches that complexing of dipicolinic acid with lanthanide works well as tracer technology in wellbores thus demonstrating a reasonable expectation of success in a wellbore and also further suggests to use the specific claimed time delay of at least two microseconds.

Claim 3. 
Malone does not teach:
wherein the lanthanide ion is selected from the group consisting of samarium, europium, terbium, and dysprosium. 
Marais and Dakubu both teach europium and terbium as lanthanide ions. Dakubu, see col. 4, l. 60; Marais see FIG 5. 

Claim 4. 
Malone as modified by Dakubu and Marais teach:
comprising, prior to extracting the fluid from the reservoir: introducing a fourth composition comprising an unbound second complexing agent into the reservoir at a third location,
the third location different from the first location and the second location, 
wherein the extracted fluid further comprises a concentration of the second an unbound complexing agent;
introducing a fifth composition comprising an unbound third complexing agent into the reservoir at a fourth location, the fourth location different from the first location, the second location, and the third location, wherein the extracted fluid further comprises a concentration of the unbound second complexing agent and a concentration of the unbound third complexing agent.


This is introducing multiple tracers at different locations. Malone teaches this at col. 4, l. 60. 
Marais teaches that the benefit of using his tracers is that multiple tracers may be used, see page 3, paragraph 2; teaches multi-detection of chemicals (tracers).
Dakubu teaches unbound tracers in at least two different interpretations of unbound: 1. the dipocolinic acid of Dakubu does not require a chemical bonding moiety attached thereto, thus it is unbound and 2) the dipocolinic acid of Dakubu does not require a prior complexation, thus it is unbound;
“Examples of other chelating chromophores forming fluorescent complexes with lanthanides or other metals are to be found in the literature, for example in the paper by G. Kallistratos entitled "Fluorescent properties of aromatic complexes with rare earths and other elements of the IIIa Group" in Chimika Chronika, New Series, 11,249-266 (1982), and such materials and their derivatives having strong fluorescent activity could be used in the present invention. Pyridoxamine, p-aminosalicylic acid, morin, hydroxykynurenine, dipicolinic acid, tiron and their analogues are examples of other chelating chromophores. The chelating chromophore may be contacted with the liberated metal ion whilst the chromophore is free in solution or immobilised on a solid substrate to which it has been attached by physical or chemical bonds. Conventional substrates or those disclosed in the literature may be used for this purpose.”


Claim 5. 
Malone teaches:
further comprising, prior to combining the fluid with the second composition, separating the unbound first complexing agent from the unbound second complexing agent in the fluid, 
and separating the unbound third complexing agent from the unbound first and second complexing agents if the fluid comprises the unbound third complexing agent. 
Malone teaches as a tracer preferred fluids are carboxylic acids, specific benzoic acid, see col. 4, l. 44. Col. 6, l. 40-45 teaches the reasons that when using multiple tracers carboxylic acids are preferred they may take advantage of the carboxylate group and separate the tracers. liquid chromatography, col. 6, l. 50 can be used to separate the tracers.  

Claim 6. 
Malone does not teach:
wherein ti - t0 is greater than 25 microseconds.  
Marais teaches a delay time on the order of milliseconds, see FIG 2, page 4th paragraph, penultimate line.

Claim 7. 
Malone as modified by Dakubu and Marais teach:
wherein the information comprises a concentration of the first complexing agent.  
Marais teaches concentration: page 6, paragraph 5. Dakubu teaches concentration at col. 1, l. 64.

Claim 8. 
Malone as modified by Marais teaches:
wherein the information comprises a concentration of the second complexing agent.  
Multi-detection is taught at page 3, second paragraph. Concentration is taught at page 6, paragraph 5. 

Claim 9. 
Malone as modified by Dakubu and Marais teach:
wherein the first complexing agent is a tridentate ligand.  
Applicant has elected dipicolinic acid as the first complexing agent. This is a tridentate ligand because there is one ring N and two carboxylic groups.

Claim 10. 
Malone as modified by  teaches:
wherein the first complexing agent is a compound of Formula (I), or an anion or salt thereof: 
    PNG
    media_image1.png
    86
    115
    media_image1.png
    Greyscale
 Formula (I) wherein: X is present or absent, and when present, is selected from the group consisting of: C2-10 alkylene. 
Applicant has elected for X to be present and for X to be a C2-C10 alkylene.  This compound is known as 4-6 pyridine dicarboxylic acid, (DPA), i.e. dipicolinic acid. Both Dakubu and Marais teach this: Dakubu at col. 4, l. 37 and Marais at page 5, second paragraph. 

Claim 22:
Malone teaches:
A method of forming a complex comprising a complexing agent and a lanthanide ion, the method comprising: col. 6, l. 55-56 teaches using biologically active tracers for immunoassays, which involve forming complexes; 
introducing the [unbound complexing agent] into a subterranean reservoir at a first location; col. 2, l. 10-12 teaches injecting a chemical tracer compound into an oil well; col. 4, l. 50-55 teaches horizontal wells with more than one zones and introducing a first tracer at a first zone; col. 8, l. 5 teaches introducing the tracer into an offset well;
allowing the [unbound complexing agent] to propagate through at least a portion of the reservoir to a second location different from the first location; l. 50-55 teaches horizontal wells with more than one zones and introducing a first tracer at a first zone; col. 8, l. 5 teaches introducing the tracer into an offset well; col. 5, l. 45-47 teaches recovering production fluid 
extracting the [unbound complexing agent] from the reservoir at the second location, col. 5, l. 45-47 teaches recovering production fluid and tracer from the well; col. 8 teaches the offset well where injection takes place may have a junction with the bore of a subject oil well which means the fluid is extracted from the reservoir at a second location different from the first location; 
Malone does not teach:
Formula (I)
a  complexing agent and a lanthanide ion
combining with extracted complexing agent with a solution comprising the lanthanide ion to form the complex, 
wherein the complex comprises water;
wherein the complexing agent is a compound of Formula (I), or an anion or salt thereof; 
    PNG
    media_image2.png
    102
    136
    media_image2.png
    Greyscale

Applicant has elected X to be present and comprise a C2-C12 alkylene. This compound 4, 6 pyridine dicarboxylic acid or dipicolinic acid (DPA).
Malone teaches that ANY tracer technology can be used with his invention, col. 4, l. 23.
Malone teaches at col. 6, l. 53-56, when especially demanding analytical conditions arise  other means of doing the analyses can also be used, including using biologically active tracers for immunoassay preparing functional derivatives of the tracers”. Malone is teaching here to prepare analogs of the tracer, but to use specific tracers taught as immunoassay tracers.
Daub and Marais both teach Applicants claimed tracer complex and analysis technique:
Dakubu teaches complexing dipicolinic acid (col. 4, l. 37) with lanthanide (abstract) to form a complex (abstract) and analyzing using time resolved fluorescence spectroscopy (col. 4, l. 13).  Dakubu teaches unbound tracers in at least two different interpretations of unbound: 1. the dipocolinic acid of Dakubu does not require a chemical bonding moiety attached thereto, thus it is unbound and 2) the dipocolinic acid of Dakubu does not require a prior complexation, thus it is unbound;
“Examples of other chelating chromophores forming fluorescent complexes with lanthanides or other metals are to be found in the literature, for example in the paper by G. Kallistratos entitled "Fluorescent properties of aromatic complexes with rare earths and other elements of the IIIa Group" in Chimika Chronika, New Series, 11,249-266 (1982), and such materials and their derivatives having strong fluorescent activity could be used in the present invention. Pyridoxamine, p-aminosalicylic acid, morin, hydroxykynurenine, dipicolinic acid, tiron and their analogues are examples of other chelating chromophores. The chelating chromophore may be contacted with the liberated metal ion whilst the chromophore is free in solution or immobilised on a solid substrate to which it has been attached by physical or chemical bonds. Conventional substrates or those disclosed in the literature may be used for this purpose.”
Marais teaches Applicant’s claimed tracer:
 a complexing agent: Maris refers to this as inhibitor chemicals that are good chelators for lanthanide ions; see abstract third paragraph, line 3; 
combining with extracted complexing agent with a solution comprising the lanthanide ion to form the complex, wherein the complexing agent is a compound of Formula (I), or an anion or salt thereof; page 3, third paragraph teaches combining the production sample (that contains the first complexing agent) with a “revealing solution”. the revealing solution is the lanthanide ion, see page 4, “Revealing Solution”. This forms complexes, see page five, first and second paragraph “the addition of inhibitors chemicals to the revealing solution forms chelating species that wraps the LnIII ions.”
wherein the complex comprises water; Marais teaches at page 5 first paragraph that Applicant’s claimed tracer will complex up to nine molecules of water; the water comes from 
The Examiner makes the following findings of facts:
The evidence shows that the claimed tracer technology has been known for at least 25 years, Dakubu filing date 1986. 
Dakubu is an immunoassay tracer, taught by Malone as suitable for use in his invention.
Marais teaches the use of Applicant’s claimed lanthanide/ dipicolinic acid (DPA) complexes, see page 5, FIG 5 and line 9 which teaches using dipicolinic acid. Marais also teaches injecting a complexing agent into a wellbore, allowing it to travel and removing the complexing agent. Then combining the extracted complexing agent with a lanthanide ion. 
Marais recognizes that these “inhibitor chemicals” are also tracers, see Abstract “a long-term collaboration between University of Lyon and Total EP has defined a simple and accurate method of inhibitor monitoring based on the use of lanthanide tracers and the time resolved fluorescence technique”;  Agenet, N. Brichart, T. Martini, M. Crowther, N. Perriat, P. Tillement, 0. Fluorescent Nanobeads: a First Step Toward Intelligent Water Tracers, Society of Petroleum Engineers, 2012, cited by Marais teaches tracers; Brichart T., Moussaron A., Marais A., Martini M., Tillement 0., Hurtevent C., Baraka-Lokmane S. 2014. The Use of Fluorescent Tracers for Inhibitor Concentration Monitoring Useful for Scale Inhibitor Squeeze Evaluation. Presented
at 8th International Petroleum Technology Conference, Kuala Lumpur 10-12 December 2014 teaches tracers and Martini M., Brichart T., Marais A., Moussaron A., Tillement 0 ., Hurtevent C., 
Malone is relied upon to show injecting an immunoassay chemical into a wellbore and extracting it for fluorescence separation and analysis. Dakubu is relied upon to show that Formula (I) complexing agents are immunoassays as suggested by Malone. Marais is relied upon to show that the complexing agent will travel in a subterranean formation with a reasonable expectation of success and its removal and chemical analysis. 
 It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to use the tracer and analysis technology of Dakubu and Marais with the method of Malone because 1) Malone teaches that any tracer technology may be suitable, including immunoassay tracer technology, of which Dakubu teaches and 2) Marais teaches that the complexing of dipicolinic acid (formula I) with lanthanide works well as tracer technology in wellbores with a reasonable expectation of success and also further suggests to use the specific claimed time delay of at least two microseconds.



Response to Arguments

Applicant's arguments filed 1/28/2021 have been fully considered but they are not persuasive.  

Applicant argues that the tracers of the secondary references (Marais) are “used in environments that are substantially different from petroleum reservoirs”. The Examiner respectfully disagrees and cites from the rejection “Marais teaches that complexing of dipicolinic acid with lanthanide works well as tracer technology in wellbores thus demonstrating a reasonable expectation of success in a wellbore and also further suggests to use the specific claimed time delay of at least two microseconds.”  All of applicant’s arguments about the alleged unsuitability of the claimed tracers in wellbore environments notwithstanding; Marais clearly teaches their use in wellbores.

Malone teaches that ANY tracer technology can be used with his invention, col. 4, l. 23.
Malone teaches ANY analytical technique can be used with his invention.
Malone teaches at col. 6, l. 53-56, when especially demanding analytical conditions arise  other means of doing the analyses can also be used, including using biologically active tracers for immunoassay preparing functional derivatives of the tracers”. 

The evidence shows that the claimed tracer technology has been known for at least 25 years, Dakubu filing date 1986. 
Dakubu is an immunoassay tracer, taught by Malone as suitable for use in his invention.
Marais teaches the use of Applicant’s claimed lanthanide/ dipicolinic acid (DPA) complexes, see page 5, FIG 5 and line 9 which teaches using dipicolinic acid.
Maris recognizes that these “inhibitor chemicals” are also tracers, see Abstract “a long-term collaboration between University of Lyon and Total EP has defined a simple and accurate method of inhibitor monitoring based on the use of lanthanide tracers and the time resolved fluorescence technique”;  Agenet, N. Brichart, T. Martini, M. Crowther, N. Perriat, P. Tillement, 0. Fluorescent Nanobeads: a First Step Toward Intelligent Water Tracers, Society of Petroleum Engineers, 2012, cited by Marais teaches tracers; Brichart T., Moussaron A., Marais A., Martini M., Tillement 0., Hurtevent C., Baraka-Lokmane S. 2014. The Use of Fluorescent Tracers for Inhibitor Concentration Monitoring Useful for Scale Inhibitor Squeeze Evaluation. Presented
at 8th International Petroleum Technology Conference, Kuala Lumpur 10-12 December 2014 teaches tracers and Martini M., Brichart T., Marais A., Moussaron A., Tillement 0 ., Hurtevent C., Baraka-Lokmane S., How to monitor scale inhibitor squeeze using simple TRF tracers, Society of Petroleum Engineers, 2015 teaches tracers.
Applicant argues: “none of the references teach complexes that include water”. This claim limitation has been added and the rejection has been amended to show this would be present. However, Applicant’s claims, given their broadest reasonable interpretation do not recite a complex that includes water. The claims recite a second composition comprising a complex, the lanthanide and water. Malone teaches at col. 4, l. 22-25 “any chemical compound can be used as a tracer...in the reservoir fluids being produced” which means the tracer contains reservoir fluids, which includes water.  The water could come from the produced formation fluid, as indeed Applicant’s specification recites where Applicant’s water comes from, see page 33. Malone teaches waterflooding (col. 2, l. 41) which when the tracers are produced will result in produced water in the second composition. Malone teaches using the tracers in drilling muds that contain water, col. 3, l. 51. Malone teaches at col. 6, l. 26 to add water to the tracers. 
Not only Malone teaches water, but Marais teaches brine water in the abstract, page 2, paragraph 2 mentions water four of five times; and fully teaches the complexing of water molecules to the lanthanide molecules at page 5, first full paragraph. 
Marais teaches that produced water will complex with the complexing agents recited in Applicant’s claims; accordingly it is respectfully asserted that Applicant’s is incorrect in his interpretation of Malone and/or Marais. Both teach water. The complex of Marais teaches at 
Applicant’s arguments that the complex of Marais does not contain water are not persuasive because it is clear that the lanthanide complex chelates up to 9 water molecules. That there are techniques to reduce this is of no moment, because the claim limitation is met. 
Applicant argues: “Accordingly, even if Malone was modified according to Dakubu and Marais to form complexes between lanthanide metal ions and DPA, the resulting complexes would not include water, as required by claims 1 and 22. Instead, as described in Marais, to obtain the best fluorescence signal, water - which acts as a luminescence quencher - would be excluded from the resulting complexes by the tridentate DPA ligands. Thus, not only do the complexes in Marais not contain water, but Marais directly teaches away from the inclusion of water in such complexes, as the presence of water would reduce the measured time-resolved fluorescence signal from the complexes.” The Examiner respectfully disagrees. First, and again, the claims do not require the complex to chelate water. The claims only require produced water to be present. What Marais actually teaches is that water is naturally complexed by the lanthanide tracer and that there is a way to reduce the number of coordinated water molecules, optimizing the signals. This is an optimization. However, Maris teaches that the lanthanide complex works as the rejection sets forth, see page five first full paragraph. In fact, Applicant’s own specification recites that the amount or molar ratio of lanthanide complex to water could be zero, indicating zero water, but there could be some water present. So Applicant’s arguments are somewhat confusing when Maris teaches away form adding water. 
Additionally, Maris is quite specific as to the ligands present on the lanthanide complex and how they will affect the water chelation, see paragraph 5, first paragraph. Applicant presents no argument or makes no issue of this fact. 

Applicant argues none of the cited references describes the use of a complexing agent as a tracer.  The Examiner respectfully disagrees. The abstract of Maris recites “A long-term collaboration between University of Lyon and Total EP has defined a simple and accurate
method for inhibitor monitoring based on the use of lanthanide tracers and the Time-Resolved Fluorescence (TRF) technique.”
	Applicant’s arguments that a POSITA would not look to Maris as a tracer is rejected. Malone teaches any tracer and Maris teaches tracers for oil well technologies.
	Applicant argues the references are not-analogous art. The distinction between fluorescence, luminescence, and phosphorescence in the field of analytical chemistry is not significant to one having ordinary skill in the art. Malone teaches any analytical technique is suitable. 
Conclusion
The prior art previously made of record and not relied upon is considered pertinent to applicant's disclosure.

2. US Patent No. 5,168,927 teaches using tracer precursors, chromatographic separation of multiple tracers, injecting multiple tracers in different locations.
3. US PG PUB 20110012331 teaches tracers made by complexing carboxylic acids to create multidentate tracers.
4. US PG Pub 2014/0323363 teaches lanthanide metals complexed to form tracers and using time resolved fluorescence spectroscopy for detecion.

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R NOLD whose telephone number is (571)272-2703.  The examiner can normally be reached on M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 



/CHARLES R NOLD/Examiner, Art Unit 3674